      Case 1:19-cv-00156-AW-GRJ Document 28 Filed 05/26/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

LEONARD GULBRONSON,
      Plaintiff,
v.                                               Case No. 1:19-cv-156-AW-GRJ
CLINT ANDERSON, et al.,
     Defendants.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 27, 2020 Report and

Recommendation. ECF No. 26. No objections have been filed. I agree with the

recommendation to dismiss all claims other than the Fourth Amendment excessive

force claims (which were not challenged in Defendants’ motion to dismiss). The

Report and Recommendation, ECF No. 26, is adopted and incorporated by reference

in this Order. Defendants’ motion to dismiss, ECF No. 16, is GRANTED, and

Plaintiff’s Fifth Amendment, Eighth Amendment, Fourteenth Amendment, and

federal assault and battery claims are DISMISSED. The remaining claims will

proceed, and the magistrate judge will conduct further appropriate proceedings.

      SO ORDERED on May 25, 2020.

                                      s/ Allen Winsor
                                      United States District Judge
